The information in this case charged that Dock Smith on March 2, 1923, did have in his possession two pints of whisky with the unlawful intent to sell, barter, give away, and otherwise furnish the same to others. The trial resulted in a verdict of guilty, and punishment fixed at a fine of $50 and confinement in the jail for 60 days. He has appealed from the judgment, but no brief has been filed and no appearance made on behalf of plaintiff in error in this court.
The errors assigned question the sufficiency of the evidence to sustain the verdict. The evidence shows that Hale Dunn, a policeman in the city of Ardmore, arrested *Page 115 
the defendant, found two pints of whisky and a six-shooter in his pockets.
Hale Dunn testified that, when he found the whisky, the defendant said that he went and got it for somebody else, and that they made up the money to get it. For the defense Dan Miller testified that Dock Smith, Elmer Hayes, and himself made up some money to buy whisky to drink that night and sent Dock Smith for the whisky, and when he returned to the dance with the whisky the officers arrested him. The defendant did not testify.
An examination of the record discloses no prejudicial error, and we think the verdict was as favorable to the defendant as the law and the testimony warranted.
The judgment of the lower court is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur.